United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-10501
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FRANCISCO JARAMILLO-GONZALEZ,
also known as Francisco Javier Jaramillo,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CR-231-2
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Francisco Jaramillo-Gonzalez

has requested leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).   Jaramillo-Gonzalez

was informed of counsel’s motion but did not file a response.

Our independent review of the brief and the record discloses no

nonfrivolous issue for appeal.   We have not considered on its

merits Jaramillo-Gonzalez’s allegation of ineffective assistance

of counsel because the record is not adequately developed.        See


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-10501
                               -2-

United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).

     Without prejudice to Jaramillo-Gonzalez’s right to file a

motion pursuant to 28 U.S.C. § 2255, counsel’s motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.     See 5TH

CIR. R. 42.2.